13-2898-cr
United States v. Sloley


                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 10th day of June, two thousand fourteen

PRESENT:
                  RALPH K. WINTER,
                  JOHN M. WALKER, JR.,
                  JOSÉ A. CABRANES,
                               Circuit Judges.

_____________________________________

UNITED STATES OF AMERICA,

                  Appellee,

                          v.                                    No. 13-2898-cr

MAXMILLIAN SLOLEY, AKA RONNIE PERRY, AKA
“MAXMILLIAN,” AKA “JERRY EBANKS,” AKA
“KEVIN MADISON,” AKA “MAXMILLIAN SLOLEY,”


            Defendant-Appellant.
_____________________________________

FOR APPELLEE:                                            Amy Lester (Brent S. Wible, on the
                                                         brief), Assistant United States
                                                         Attorneys, for Preet Bharara, United
                                                         States Attorney for the Southern
                                                         District of New York, New York, NY.

                                                 1
FOR DEFENDANT-APPELLANT:                                       Justine Aleta Harris, Kristen M.
                                                               Santillo, Colson & Harris LLP, New
                                                               York, NY.

       Appeal from a July 18, 2013 Memorandum & Order of the United States District Court for
the Southern District of New York (William H. Pauley III, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court be AFFIRMED.

         Appellant Maxmillian Sloley (“Sloley”) challenges two conditions of his supervised release
ordered by the District Court. These conditions were ordered during a violation proceeding at which
Sloley admitted having violated the terms of his original supervised release by, inter alia, committing
the state crime of harassment and leaving the judicial district without permission on two occasions.
At that proceeding, the District Court sentenced Sloley to 14 months’ imprisonment and 20 months’
supervised release, which included two special conditions that Sloley’s attorney objected to in the
District Court and now contests on appeal.
         The first is a condition limiting Sloley’s travel to the Southern and Eastern Districts of New
York without permission from the District Court or probation. Sloley argues that this violates the
requirement of 18 U.S.C. § 3583(d)(2) that special supervised release conditions involve no greater
deprivation of liberty than is necessary to achieve the goals of sentencing, and that it is not
“narrowly tailored” to meet a compelling government interest.
         The second condition challenged by Sloley is the requirement that he be subject to 20
months of continuous GPS monitoring. Sloley argues that this also violates 18 U.S.C. § 3583(d)(2),
as well as his Fourth Amendment right to be free from unjustified searches, and is not narrowly
tailored to achieve the goals of sentencing.
         We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.
         “The propriety of conditions of supervised release are judged by an abuse of discretion
standard,” and “[a]lthough the district court enjoys broad discretion in imposing these conditions, its
discretion is not ‘untrammeled’ . . . our Court will carefully scrutinize unusual and severe
conditions.” United States v. Dupes, 513 F.3d 338, 343 (2d Cir. 2008). Conditions of supervised release
must also “involve no greater deprivation of liberty than is reasonably necessary to implement the
statutory purposes of sentencing.” United States v. Myers, 426 F.3d 117, 124 (2d Cir. 2005) (internal
quotation marks omitted). “A challenge to conditions of supervised release that presents an issue of
law is generally reviewed de novo.” Dupes, 513 F.3d at 343.
         The United States Sentencing Guidelines § 5D1.3(c)(1) states that a “standard” condition
recommended for supervised release is that “the defendant shall not leave the judicial district or
other specific geographic area without the permission of the court.” These “standard” conditions are

                                                  2
“presumed suitable in all cases.” United States v. Asuncion-Pimental, 290 F.3d 91, 94 (2d Cir. 2002). We
conclude that it was well within the District Court’s discretion to order Sloley to remain in a
particular geographic area.
         Second, Sloley argues that the District Court abused its discretion in imposing GPS
monitoring because his history does not warrant such an imposition. He does not challenge the
District Court’s ability to impose such a condition, only its appropriateness to his case. We conclude
that the District Court acted within its discretion in imposing GPS monitoring. Sloley concedes that
he has a “history of violating conditions of supervised release” and has “twice violated for leaving
the jurisdiction.” Appellant Br. at 23. Thus, the Court could reasonably question whether Sloley
would abide by the travel restrictions, and GPS monitoring provides an appropriate means of
ensuring that he does.

                                           CONCLUSION

       We have considered all of Sloley’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                   3